Citation Nr: 1536744	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hallux valgus deformities, to include as secondary to service-connected limitation of motion of the left second metatarsal, residual of left foot osteotomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left foot disorder.  

A Travel Board hearing was held in June 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  Jurisdiction presently resides with the RO in Fargo, North Dakota.

The Board then remanded the matter for additional development in July 2010.  Specifically, the Board requested development to determine whether the Veteran's diagnosed bilateral hallux valgus deformities were incurred in or otherwise related to service.  In a November 2010 rating decision, the RO granted service connection for limitation of motion of the left second metatarsal, and granted a 10 percent disability rating effective January 17, 2008.  A supplemental statement of the case (SSOC) was also promulgated in November 2010 and addressed the denial of service connection for bilateral hallux valgus deformities.  The Board then denied service connection for bilateral hallux valgus deformities in a March 2011 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in May 2012.  Specifically, the JMR noted that the Board should have addressed whether the Veteran's bilateral hallux valgus deformities were caused or aggravated by the service-connected limitation of motion of the left second metatarsal.

In August 2012, the Board remanded the case to the RO so that an opinion could be provided to address whether the Veteran's hallux valgus deformities were caused or aggravated by her service-connected limitation of motion of the left second metatarsal, residual of left foot osteotomy.  The directives of the Board's remand were substantially complied with as an opinion addressing the relevant medical issues was provided in September 2012.  

The Board denied the Veteran's claim again in March 2013.  However, pursuant to another JMR in June 2013, the Court again remanded the case back to the Board finding that the lay evidence of record had not been adequately weighed, particularly given the Veteran's background as a nursing assistant.  The Board addressed the JMR in a decision in October 2013 and continued the denial.

The Veteran appealed the Board's October 2013 decision and pursuant to a March 2015 memorandum decision, the Court remanded the case again finding that the Board had failed to consider a statement from the Veteran in 2008 that her in-service surgery caused a misalignment of her toe, which had become very painful.  During the course of the Court's remand additional evidence has been added to the file, including a positive medical opinion dated in July 2015.  As noted below, the Board finds that all doubt should be resolved in the Veteran's favor for the Veteran's service connection claim for left hallux valgus deformity; therefore, no additional development is warranted with respect to this claim.  As for the right hallux valgus, the Veteran's representative waived RO consideration in August 2015 of all additional evidence that was added to the record after the last supplemental statement of the case in February 2013.

The Board also notes that the Veteran filed a notice of disagreement (NOD) with an October 2014 rating decision from the RO in Fargo, North Dakota, which denied service connection for posttraumatic stress disorder.  By VA letter dated in January 2015, the RO acknowledged the Veteran's NOD and election of the Decision Review Officer process to handle her appeal.  That issue is still under review by the RO at this time and has not been certified to the Board for review.  


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed left hallux valgus deformity is secondary to her service-connected left second metatarsal disability, residual of left foot osteotomy. 

2.  The competent and most probative evidence of record shows that the Veteran's right hallux valgus deformity is not etiologically related to her service-connected limitation of motion of the left second metatarsal, residual of left foot osteotomy, or any event or injury in service, or that it had its onset in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left hallux valgus deformity have been met. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for right hallux valgus deformity have not been met. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in January 2008 fully satisfied the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to her disabilities. 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  After the case was remanded by the Court, pursuant to a JMR, the Board determined that an additional VA examination was necessary in order to determine whether the Veteran's bilateral hallux valgus deformities were aggravated beyond their natural progression by the Veteran's service-connected limitation of motion of the left second metatarsal. See 38 C.F.R. § 3.159(d)  (VA's duty to assist includes the duty to provide a VA examination and obtain an opinion when necessary to decide the claim).  An adequate examination addressing all the relevant criteria was provided in September 2012.

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's diagnosed foot conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4) . 

VA also afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

In this decision, the Board grants service connection for left hallux valgus.  As this represents a complete grant of the benefit sought on appeal with respect to that matter, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran underwent an enlistment examination in March 1982.  No relevant abnormalities were noted, and the Veteran denied a history of foot trouble in an accompanying Report of Medical History.  In January 1985, the Veteran complained of a painful callous on the second submetatarsal of her left foot.  She indicated that the condition became symptomatic during basic training and had progressively worsened since that time.  She was diagnosed with a lesion secondary to biomechanical abnormality.  She underwent an elevational V osteotomy on that area of her left foot in February 1985.  During her August 1986 separation examination, no relevant abnormalities were noted, and the Veteran indicated she was in "good health." 

After service, VA treatment records dated August 2007 reflect that the Veteran sought treatment for calluses and bunions on the bilateral feet.  X-rays revealed a hallux valgus deformity with soft tissue bunion changes along the medial aspect of the first metatarsal head of the right foot, and a similar deformity noted medially on the left foot. 

A January 2008 statement from the Veteran notes that the surgery she had in 1985 caused a misalignment of her big toe, which was very painful and that she had sought treatment since October 2007.

In February 2008, the Veteran complained of left bunion pain that had been present for a couple of years.  Recently, the pain had become more severe.  She was diagnosed with a hallux valgus deformity on the second digit of the left foot. 

The Veteran was afforded a VA examination in March 2008.  The claims file was reviewed by the examiner, who noted the Veteran's surgical treatment in service.  The Veteran presently complained of bunion pain on her left great toe that had been present for a couple of years.  The Veteran reported no other significant symptoms.  On examination of the left foot, there was tenderness localized to the first metatarsophalangeal joint.  The first metatarsal joint had some subluxation causing overlap of the second toe over the first toe, which caused a hallux valgus deformity.  There was a mild bursa accompanying the bunion on the first metatarsal joint.  The second toe was normal with no tenderness.  Examination of the right foot also revealed a hallux valgus deformity caused by mild subluxation of the first metatarsal joint.  The examiner concluded that there was no residual from the Veteran's surgery in service on her second metatarsal.  Moreover, the bunion on the first metatarsal of the bilateral feet was not caused by surgical correction performed in service. 

The Veteran testified at a Travel Board hearing in June 2010.  She stated that she had developed calluses on her foot during basic training.  Initially, she did not seek treatment, but eventually had surgery to correct the problem.  She was able to complete the remainder of her service.  She did not have any trouble with her foot immediately after service, but had recently developed problems with it.  She had pain and discomfort, particularly with certain types of shoes.  She was advised by her current doctors that she could be treated surgically or with special shoes.  She believed her current condition was related to her condition and treatment in service because she had no difficulties with her right foot. 

The Veteran was afforded an additional VA examination in November 2010.  The claims file was reviewed by the examiner, who noted the Veteran's documented treatment during and after service.  The Veteran first noticed development of hallux valgus deformities in the late 1990's, worse on the left than the right.  She had pain in the first and second metatarsal and phalangeal joints of her left foot.  She denied any symptoms in her right foot.  On examination of the left foot, there was tenderness over the hallux valgus deformity, as well as callosities indicative of abnormal weight bearing.  The great toe underlapped the second toe, resulting in limitation of motion.  Examination of the right foot revealed a hallux valgus deformity with no other significant symptoms.  The examiner diagnosed the Veteran with bilateral hallux valgus deformities, but concluded that they were less likely than not related to service, as she did not develop the hallux valgus deformities until the late 1990's.  Moreover, the deformities were bilateral.  Therefore, they were less likely than not related to service, including the osteotomy performed in service. 

The Veteran was granted service connection for limitation of motion of the left second metatarsal, claimed as a residual of osteotomy, in a November 2010 rating decision.

In denying the Veteran's claim in March 2011, the Board found that the Veteran's bilateral hallux valgus deformities were not etiologically related to service, including the osteotomy performed in service.  As noted in the JMR, however, the Board did not address whether the Veteran's hallux valgus disabilities were aggravated by the osteotomy residuals for which she was granted service connection in November 2010.

The Veteran subsequently underwent another VA examination in September 2012.  The examiner noted that the Veteran reported that after basic training she developed a callous on the bottom of her left toe from her shoes.  She had surgery in 1984-1985 to have it removed.  There were no complications after the surgery but she developed unbearable pain that would wake her up at night, located on the left great toe medial side.  Then she noted that the big toe started to turn in under the second toe that was repositioned during surgery to relieve the pressure.  Over the years she reported that the deformity progressed and she still had pain.  She reported that the toe continued to turn in and the bone on the medial side of the big toe continued to grow out.  When she walked the second toe would put pressure onto the great toe of the left foot.  This caused an imbalance at times and any shoes other than tennis shoes caused discomfort/pain.  She denied any complaints with the right foot and could move the toes freely with the right foot.

On physical examination it was noted that the left great toe underlapped the second toe with dorsiflexion limited to 30 degrees and metatarsophalangeal joint angulation of 20 degrees.  There was no evidence of painful motion, swelling, instability, or weakness.  On the right foot there also was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight-bearing.  There were degenerative changes at the first metatarsophalangeal joint bilaterally with bilateral hallux valgus deformities, much more pronounced on the left.

The examiner noted a review of the claims file, service treatment records, and VA medical records and documented pertinent findings in the record.  The examiner found that the Veteran's hallux valgus deformities were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The rationale for the opinion was that acquired hallux valgus had not been known to occur due to or be aggravated by limitation of motion of the left second metatarsal and more so of the opposite side.  These were two separate conditions.  The fact that the Veteran had bilateral hallux valgus showed that the etiology of the hallux valgus was generalized or systemic or biochemical.  Acquired bilateral hallux valgus was generally caused by conditions such as arthritis; excessive pronation at the midtarsal and subtalar joints would compensate for these factors throughout the gait cycle.  Ill-fitting shoes could aggravate the hallux valgus condition, as well.  Thus, it was determined that the Veteran's bilateral hallux valgus deformities were not proximately due to or aggravated by the Veteran's service-connected limitation of motion of the left second metatarsal, residual of osteotomy.  The examiner further noted that a temporal causation between the bilateral hallux valgus deformities and the service-connected limitation of motion of the second metatarsal could not be established.

Based on the medical evidence of record, the Board denied the Veteran's claim in March 2013; the Veteran appealed that decision to the Court.  Pursuant to a Joint Motion for Remand, it was determined that the Board did not adequately weigh the Veteran's statements concerning her symptoms, as she was shown to be a nursing assistant and there is no specialized training required to render an adequate medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating decision of the Court that "stated categorically that a 'valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because she was a layperson.").

Following the Board's October 2013 denial and the Veteran's appeal of that decision, the Court again remanded the Board's decision in a March 2015 memorandum decision and found that the Board did not address the Veteran's January 2008 statement concerning her contention that the surgery in 1985 had caused a deformity of her big toe.

Subsequently, the Veteran's representative added to the record additional VA treatment records, including a July 2015 statement from a VA podiatrist, who had been treating the Veteran's left foot disability.  The podiatrist noted that the letter was written in response to the Veteran's request for an opinion on the Veteran's foot surgeries in 2014 and 2015 related to her service-connected foot disability.  The podiatrist's notes indicated that the Veteran had surgery done in 1985 to correct a painful callus lesion that had developed on the plantar aspect of the foot while in service.  The podiatrist further noted that while the surgery was successful in eliminating the callus, it more likely than not had caused the development of the hallux valgus and elevated second toe that necessitated surgery in March 2014 and subsequent revision surgery in 2015.  The podiatrist determined that it was his opinion that the hallux valgus and elevated second toe needing surgery directly resulted from her service-connected condition.

As referenced by the VA podiatrist, VA treatment records show that in March 2014 a base wedge/ Akin bunionectomy and hammer toe repair of the second digit of the left foot was performed.  A sesamoid mobilization of the first metatarsal, tendon lengthening of the base of the second toe and fourth toe, and closing wedge Taylor's bunionectomy with fifth toe arthroplasty in the left foot was performed in May 2015.

The Board acknowledges that the Veteran is competent to report that she has continued to experience symptoms in her feet (left worse than right) since the 1990's.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that she underwent surgery to her left metatarsal in service and developed pain in the left foot after service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It was within the Veteran's realm of personal knowledge whether she was treated for her left metatarsal in service and that she began to experience pain and was diagnosed with hallux valgus after service in the 1990's.   The Veteran's statements also are credible as they have been consistent throughout the record, and are internally consistent with the medical evidence of record, which reflects surgery to the left metatarsal in service and post-service findings of hallux valgus deformities.  

The Veteran has an employment background as a nursing assistant, as was mentioned during her hearing testimony.  It is not clear the extent of medical knowledge she would have acquired as a nursing assistant (as opposed to a nurse practitioner, physician's assistant, or physician).  In Cox it was determinate that VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  Cox does not address the qualifications of a nursing assistant and it is unclear what kind of education, training, or experience is involved in becoming a nursing assistant.  

Assuming, however, that the Veteran as a nursing assistant is competent to render a medical opinion, the Veteran has not provided any rationale for her opinion that her present right hallux valgus deformity, other than to note that she does not have any problems in her right foot.  The medical evidence establishes that she does actually have bilateral hallux valgus deformities, although it is more pronounced in the left foot.  The Board finds the VA medical opinions in November 2010 and September 2012 to be more probative as to the etiology of the right hallux valgus deformity.  The November 2010 examiner reviewed the claims file and examined the Veteran and found that her current hallux valgus deformities were not related to her military service as they developed after her military in service.  The examiner also noted that the Veteran only had left foot problems in service, but developed bilateral hallux valgus deformities after service.    

The September 2012 VA examiner also acknowledged that the Veteran has degenerative changes at the first metatarsophalangeal joint bilaterally with bilateral hallux valgus deformities, much more pronounced on the left, but determined that based on a review of the claims file, service treatment records, and VA medical records and documented pertinent findings in the record, that the Veteran's hallux valgus deformities were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected limitation of motion of the left metatarsal.  The examiner provided the rationale that there was no causal connection, as acquired hallux valgus had not been known to occur due to limitation of motion of the left second metatarsal and more so of the opposite side.  Also, the fact that the Veteran had bilateral hallux valgus showed that the etiology of the hallux valgus was generalized or systemic or biochemical.  The examiner further noted that acquired bilateral hallux valgus was generally caused by conditions such as arthritis, and that excessive pronation at the midtarsal and subtalar joints compensate for these factors throughout the gait cycle.  

With respect to the issue of aggravation, the examiner noted that ill-fitting shoes could aggravate the hallux valgus condition, but that the bilateral hallux valgus deformities were not known to be aggravated by limitation of motion of the left second metatarsal, residual of osteotomy.  The examiner made this determination with specific knowledge that the Veteran's hallux valgus deformities had been noted to be worse on the left foot with the residuals of left foot osteotomy.  Thus, the examiner was fully informed of the pertinent medical history of the case, including the Veteran's assertions of worse symptoms in her left foot; the examiner provided a fully articulated opinion; and the opinion was supported by a reasoned analysis.  

As noted above, in July 2015 the Veteran's VA podiatrist submitted a contrary opinion that while the surgery in service in 1985 had been successful in eliminating a callus on the foot, it more likely than not had caused eventual development of the hallux valgus and elevated second toe that required surgery in March 2014 and revision in 2015.  As shown the surgery records only pertain to the left foot.  Based on this medical opinion, the Board resolves all doubt in the Veteran's favor that her left hallux valgus deformity is secondary to her service-connected left toe disability.  This is also considering the medical evidence indicating that though she has a hallux valgus deformity in both feet, the left foot is much worse.  While there is also medical evidence that finds that the Veteran's hallux valgus deformities are not caused or aggravated by the Veteran's left toe disability, the medical evidence in this regard is relatively equally-balanced.  In these instances, all doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.

However, with respect to the right foot hallux valgus, there is no probative medical evidence relating this disability to the service-connected left toe disability or surgery; and the Veteran has not really contended that her right hallux valgus should be service-connected.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current right hallux valgus deformity is related to the Veteran's service-connected limitation of motion of the left second metatarsal, or had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1131.  Accordingly, the Board finds that the criteria for service connection for right hallux valgus deformity are not met and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Nonetheless, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran that the left hallux valgus deformity is related to the service-connected left toe disability.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for left hallux valgus is granted.












							(Continued on the next page)


ORDER

Entitlement to service connection for a left hallux valgus deformity, to include as secondary to service-connected limitation of motion of the left second metatarsal, residual of left foot osteotomy, is granted.

Entitlement to service connection for a right hallux valgus deformity, to include as secondary to service-connected limitation of motion of the left second metatarsal, residual of left foot osteotomy, is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


